Citation Nr: 0830798	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-21 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
strain.

2.  Entitlement to service connection for a lumbar spine 
strain.

3.  Entitlement to service connection for right retropatellar 
pain syndrome.

4.  Entitlement to service connection for left retropatellar 
pain syndrome.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who had unverified active duty 
service from September 1993 to September 1997 and unverified 
military reserve service from October 1997 to July 2003.  VA 
records show she had unverified service in Southwest Asia 
from November 1, 1995, to December 31, 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In July 2008, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate her claims by correspondence dated in June 2004 
and September 2004.  The United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to these matters was 
provided in March 2006.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, the veteran claims she sustained back and knee 
injuries during active service and that her migraine 
headaches and depression were onset during active service.  
She claims she experienced periods of depression after 
returning from service in Southwest Asia due to sexual 
harassment.  Although service medical records were added to 
the record subequent to a November 2004 VA memorandum noting 
the unavailability of records, it is unclear how these 
records were obtained.  The Board notes that the veteran's 
service is apparently unverified and that there is no 
indication that service personnel records or military reserve 
service treatment records have been requested.

Service medical records show the veteran was treated for 
right knee pain in October 1993, mid to lower back pain in 
October 1994, and migraine headaches in June 1996.  In April 
1997, she complained that her knees were swelling.  In an 
August 1997 report of medical history provided in association 
with her separation examination the veteran noted problems 
including swollen or painful joints and frequent or severe 
headaches.  She denied having experienced any depression or 
excessive worry.  A March 2002 report of medical history 
noted complaints of frequent back pain since 1995, swollen 
knee joints in May 1997, knee pain from 1995 to 1997, and 
migraine headaches since 1995.  

Private medical records dated in October 2004 include reports 
of back pain and depression without opinion as to etiology.  
A February 2005 VA examination included diagnoses of 
bilateral retropatellar pain syndrome, thoracic strain, and 
migraine headaches with aura without opinion as to etiology.  
There is no indication the February 2005 VA examiner reviewed 
the veteran's claim file or service medical records prior to 
the examination.  

The Board notes that the veteran has not been provided a VA 
examination concerning her service connection for depression.  
Although she has provided no corroborating evidence of any 
specific act of sexual harassment, further development as to 
this matter is require.  The AMC/RO's attention is directed 
to VA Training Letter (TL) 05-04 (Military Sexual Trauma 
Training Material) regarding development in cases of claimed 
sexual trauma.  The TL requires, in claims of sexual 
harassment, that the veteran be provide with VA Form 21-07 
81A, Statement in Support of Claim for Service Connection for 
Post-Traumatic Stress Disorder (PTSD) Secondary to Personal 
Trauma.  It does not appear that she was sent this document.  
At her personal hearing in July 2008 the veteran reported 
that she continued to receive private medical treatment.  The 
evidence of record includes no treatment reports dated after 
October 2004.  

In light of the evidence of record, the Board finds the 
veteran should be requested to provide copies of any active 
or reserve service records in her possession and to provide 
corroborating evidence of any specific episodes of sexual 
harassment in service.  She should be requested to either 
provide copies of any pertinent private medical treatment 
since October 2004 or to provide authorization for VA to 
request the records.  Appropriate efforts should also be 
taken to verify the veteran's active service and service in 
Southwest Asia, to obtain her service personnel records, and 
to obtain any additional service treatment records created 
during her active or military reserve service.  Therefore, 
additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by 
United States Court of Appeals for 
Veterans Claims and the U.S. Court of 
Appeals for the Federal Circuit, are 
fully complied with and satisfied.   

2.  The AMC/RO should contact the 
veteran and request that she provide 
the names, addresses, and approximate 
dates of treatment of all medical care 
providers, VA and non-VA, who have 
provided any pertinent treatment since 
October 2004.  After she has signed any 
necessary releases, records should be 
obtained and associated with the claims 
folder.  All attempts to procure 
records should be documented in the 
file.  If records cannot be obtained, a 
notation to that effect should be 
inserted in the file.  The veteran and 
her representative are to be notified 
of unsuccessful efforts in this regard, 
in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review..

3.  The AMC/RO should provide to the 
veteran, for completion, VA Form 21-07 
81A, Statement in Support of Claim for 
Service Connection for Post-Traumatic 
Stress Disorder (PTSD) Secondary to 
Personal Trauma.  She should be given a 
reasonable time to respond. 

3.  Appropriate efforts should be taken 
to verify the veteran's active service 
and service in Southwest Asia.

4.  Appropriate efforts should be taken 
to obtain the veteran's service personnel 
records and to obtain any additional 
service treatment records created during 
her active or military reserve service.  

5.  Thereafter, the veteran should be 
scheduled for appropriate VA examinations 
for opinions as to whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that she has 
any disabilities to the thoracic spine, 
lumbar spine, or knee or migraine 
headaches or depression that were 
incurred as a result of an established 
event, injury, or disease during active 
service.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claims.

7.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


